SOUTHERN DISTRICT OF NEW YORK

 

|
UNITED STATES DISTRICT COURT
4

Ricardo Velasquez,

foistat ue
Plaintiff,
19-cv-06908 (AJN)
—y—
ORDER
44 Water Street, Inc, ef al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

An Initial Pretrial Conference in the above-captioned action is scheduled for February 21,
2020. Dkt. No. 22. The parties were instructed to submit via ECF a proposed case management
plan and joint letter no later than seven days before the conference. Dkt. No. 7. The Court has
not yet received the required documents. The parties are therefore ordered to submit their case

management plan and joint letter no later than 7:00 p.m. on February 20, 2020.

SO ORDERED.
Dated: February the , 2020 \
New York, New York j

          

 

\# “SN ALISON J. NATHAN
United States District Judge

 
